Exhibit 10.4

SECOND AMENDED AND RESTATED

SELLING AGREEMENT

World Monitor Trust III

(A Delaware Statutory Trust)

Units of Beneficial Interest

Preferred Investment Solutions Corp.

Managing Owner

November 28, 2008



--------------------------------------------------------------------------------

WORLD MONITOR TRUST III

Second Amended and Restated

Selling Agreement

TABLE OF CONTENTS

 

Section 1.

   Representations and Warranties of the Managing Owner    4

Section 2.

   Offering and Sale of Units    7

Section 3.

   Compliance with General Laws.    9

Section 4.

   Covenants of the Managing Owner    11

Section 5.

   Payment of Expenses and Fees    11

Section 6.

   Conditions of Closing    11

Section 7.

   Indemnification, Contribution and Exculpation    12

Section 8.

   Consent    13

Section 9.

   Status of Parties    15

Section 10.

   Representations, Warranties and Agreements to Survive Delivery    15

Section 11.

   Termination    15

Section 12.

   Survival    15

Section 13.

   Notices and Authority to Act    15

Section 14.

   Parties    15

Section 15.

   Governing Law    15

Section 16.

   Consent to Jurisdiction    15

Section 17.

   Counterparts    16

Section 18.

   Series Disclaimer and Acknowledgment    16

Exhibit A – Second Amended and Restated Correspondent Selling Agent Agreement



--------------------------------------------------------------------------------

World Monitor Trust III

(A Delaware Statutory Trust)

$500,000,000

Units of Beneficial Interest

Initially $100 per Unit

SECOND AMENDED AND RESTATED SELLING AGREEMENT

November 28, 2008

Kenmar Securities Inc.

900 King Street

Suite 100

Rye Brook, New York 10573

Ladies and Gentlemen:

This Second Amended and Restated Selling Agreement (“Agreement”) amends and
restates, in its entirety, that certain Selling Agreement dated as of May 16,
2005, as amended and restated on September 27, 2005, by and among the Trust, the
Managing Owner and the Selling Agent (each as hereinafter defined). The
revisions contained in this Agreement memorialize the transformation of the
Trust from a publicly-offered commodity pool to a privately-offered commodity
pool.

Preferred Investment Solutions Corp., a Delaware corporation (the “Managing
Owner”), has caused the formation, on September 28, 2004, of a statutory trust
pursuant to the Delaware Statutory Trust Act (the “Delaware Act”) under the
name, World Monitor Trust III (the “Trust”), for the purposes of engaging in the
speculative trading of commodity futures and forward contracts, commodity
options and other commodity interests. Wilmington Trust Company, a Delaware
banking company (the “Trustee”), is the trustee of the Trust and has delegated
substantially all responsibility for the management of the Trust’s business and
affairs to the Managing Owner. The beneficial interest in the Trust (the
“Units”) will be offered in one series (the “Series”), but the Trust may issue
additional series of Units in the future. The Series will be offered in two or
more classes. The assets of the Trust will be allocated to one or more different
trading advisors (each a “Trading Advisor” and, collectively, the “Trading
Advisors”). Each Trading Advisor is registered with the Commodity Futures
Trading Commission (the “CFTC”) as a commodity trading advisor under the
Commodity Exchange Act, as amended (the “CE Act”), and is a member of the
National Futures Association (the “NFA”) in such capacity (or otherwise exempt
from such registration and/or membership). The Series of Units will be
separately valued and its assets will be segregated from the assets of any other
series. The Trust proposes to offer and to sell to Subscribers (as hereinafter
defined) acceptable to the Managing Owner, the Units upon the terms and subject
to the conditions set forth in this Agreement and the Confidential Private
Placement Memorandum (the “Memorandum”). The Units will be offered at their
month-end Net Asset Value. All capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the

 

- 3 -



--------------------------------------------------------------------------------

Memorandum. Kenmar Securities Inc., a Delaware corporation (the “Selling Agent”)
shall be a Selling Agent for the Trust. In addition, the Selling Agent may, with
the consent of the Managing Owner, distribute Units through the use of
“introducing broker” correspondents (“Correspondents”), provided such
Correspondents are duly registered as broker-dealers or exempt from the
requirement of being so registered, pursuant to the terms of the Second Amended
and Restated Correspondent Selling Agent Agreement attached hereto as Exhibit A.

The Trust desires to raise capital as herein provided by the sale of Units, the
purchasers of which will become beneficiaries (“Unitholders”) of the Trust, and
the Selling Agent hereby agrees to use its best efforts to market the Units
pursuant to the terms hereof. Accordingly, the Selling Agent, the Managing Owner
and the Trust, intending to be legally bound, hereby agree as follows.

Section 1. Representations and Warranties of the Managing Owner. The Managing
Owner represents and warrants to the Selling Agent and the Trading Advisors as
follows:

(a) The Memorandum was prepared in full conformity with the applicable
requirements of the CE Act, and the rules, regulations and instructions
promulgated under the CE Act, and the rules and regulations of the NFA, in the
form heretofore delivered to the Selling Agent;

(b) The Memorandum contains all statements that are required to be made therein,
conforms in all material respects to the requirements of the CE Act and the
rules and regulations of the CFTC and the NFA, thereunder, and does not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished to
the Trust or the Managing Owner by the Selling Agent, the Trustee, the
Administrator, any commodity broker who has contracted to provide commodity
brokerage services to the Trust (each, a “Commodity Broker”) or their respective
agents or by or on behalf of any Trading Advisor or any other commodity trading
advisor (an “Other Advisor”) engaged by the Managing Owner on behalf of the
Trust for use therein.

(c) The certificate of trust (the “Certificate of Trust”) pursuant to which the
Trust has been formed and the Third Amended and Restated Declaration of Trust
and Trust Agreement of the Trust, as amended from time to time (the “Trust
Agreement”), provide for the subscription and sale of the Units of the Trust;
all action required to be taken by the Managing Owner and the Trust as a
condition to the sale of the Units to qualified subscribers therefore has been
taken; and, upon payment of the consideration therefore specified in all
accepted Subscription Agreements and Powers of Attorney, the Units will
constitute valid units of beneficial interest of the Trust as to which the
subscribers thereto will have the same limitation on personal liability as
stockholders in a private corporation for profit organized under the laws of the
State of Delaware and will be Unitholders of the Trust entitled to all the
applicable benefits under the Trust Agreement and the Delaware Act.

(d) The Trust is a statutory trust duly organized pursuant to the Delaware Act
and is validly existing and in good standing under the laws of the State of
Delaware with full power and authority to engage in the business to be conducted
by it, as described in the Memorandum. The Trust is in good standing and
qualified to do business in each jurisdiction in

 

- 4 -



--------------------------------------------------------------------------------

which such qualification is necessary in order to protect the limited liability
of Unitholders and in which the nature or conduct of its business as described
in the Memorandum requires such qualification and the failure to be so qualified
would materially adversely affect its ability to perform its obligations under
this Agreement and the Advisory Agreement (as defined below).

(e) The Managing Owner is, and will continue to be so long as it is the managing
owner of the Trust, a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and is in good standing and
qualified to do business in each jurisdiction in which the nature or conduct of
its business as described in the Memorandum requires such qualification and the
failure to be so qualified would materially adversely affect the Trust’s or the
Managing Owner’s ability to perform its obligations hereunder.

(f) The Trust and the Managing Owner each have full trust and corporate power
and authority, as the case may be, under applicable law to perform its
respective obligations under the Trust Agreement, the Advisory Agreements by and
among each Trading Advisor, the Trust and the Managing Owner (the “Advisory
Agreements”) (references in this Agreement to the Advisory Agreements intend, in
respect of each Trading Advisor, to refer only to the Advisory Agreement to
which such Trading Advisor is a party) and this Agreement, and to conduct its
business as described in the Memorandum.

(g) Each of the Trust Agreement, the Advisory Agreements and this Agreement has
been duly and validly authorized, executed and delivered by the Managing Owner
on behalf of the Trust and by the Managing Owner, and each constitutes a valid,
binding and enforceable agreement of the Trust and the Managing Owner in
accordance with its terms.

(h) The execution and delivery of the Trust Agreement, the Advisory Agreements
and this Agreement, the incurrence of the obligations set forth therein and
herein and the consummation of the transactions contemplated herein and in the
Memorandum: (i) will not constitute a breach of, or default under, any
instrument or agreement by which the Managing Owner, the Trust, or any of their
property or assets is bound, or any statute, order, rule or regulation
applicable to the Managing Owner or the Trust, of any court or any governmental
body or administrative agency having jurisdiction over the Managing Owner or the
Trust; (ii) will not result in the creation or imposition of any lien, charge or
encumbrance on any property or assets of the Managing Owner or the Trust;
(iii) will not give any party a right to terminate its obligations or result in
the acceleration of any obligations under any material instrument or agreement
by which the Managing Owner or the Trust, or any of their respective property or
assets is bound; and (iv) will not result in any material liability (other than
such as may be contemplated hereby and under the Agreements enumerated in this
subparagraph) on the part of either the Managing Owner or the Trust.

(i) Except as otherwise disclosed in the Memorandum, there is not pending nor,
to the best of the Managing Owner’s knowledge, threatened any action, suit or
proceeding before or by any court or other governmental body to which the
Managing Owner or the Trust is a party, or to which any of the assets of the
Managing Owner or the Trust is subject, which might reasonably be expected to
result in any material adverse change in the condition (financial or otherwise),
business or prospects of the Managing Owner or the Trust or which is required to
be disclosed in the Memorandum pursuant to the CE Act or the CFTC Regulations.
The Managing Owner has not received any notice of an investigation or warning
letter from the NFA or CFTC regarding non-compliance by the Managing Owner with
the CE Act or the regulations thereunder.

 

- 5 -



--------------------------------------------------------------------------------

(j) All authorizations, consents or orders of any court, or of any federal,
state or other governmental or regulatory agency or body required for the
authorization, issuance, offer and sale of the Units have been obtained.

(k) The Managing Owner and each of its principals and employees have, and will
continue to have so long as it is the managing owner of the Trust, all federal
and state governmental, regulatory, self-regulatory and commodity exchange
approvals and licenses, and the Managing Owner (either on behalf of itself or
its principals and employees) has effected all filings and registrations with
federal and state governmental, regulatory or self-regulatory agencies required
to conduct its business and to act as described in the Memorandum or required to
perform its or their obligations as described under the Trust Agreement
(including, without limitation, registration (i) as a commodity pool operator
under the CE Act, and (ii) membership in the NFA as a “commodity pool operator,”
and this Agreement and the performance of such obligations will not contravene
or result in a breach of any provision of the Managing Owner’s certificate of
incorporation, by-laws or any agreement, instrument, order, law or regulation
binding upon it or any of its employees or principals. The principals of the
Managing Owner identified in the Memorandum are all of the principals of the
Managing Owner, as “principals” is defined by the CFTC regulations. Such
principals are duly registered as such on the Managing Owner’s commodity pool
operator Form 7-R registration.

(l) The Trust does not require any federal or state governmental, regulatory,
self-regulatory or commodity exchange approvals or licenses, and the Trust need
not effect any filings or registrations with any federal or state governmental
agencies in order to conduct its business and to act as contemplated by the
Memorandum and to issue and sell the Units (other than (i) filings on Form D
under Regulation D under the Securities Act of 1933, as amended (the “1933
Act”), (ii) filings with the NFA pursuant to the CE Act and (iii) notice filings
with the states under state securities laws).

(m) The Managing Owner has the financial resources necessary to meet its
obligations to the Selling Agent hereunder.

(n) All of the information regarding the actual performance of the accounts of
the Managing Owner and the Managing Owner’s principals set forth in the
Memorandum is complete and accurate in all material respects and, except as
disclosed in the Memorandum, is in accordance and compliance with the disclosure
requirements under the CE Act and the CFTC Regulations as well as of the NFA.

(o) The Managing Owner acknowledges that the Selling Agent’s customer and
Correspondent lists constitute proprietary data belonging to the Selling Agent,
and the Managing Owner agrees that it will not disseminate any confidential
information regarding any of the foregoing, except as required by law. The
Managing Owner agrees that (i) it will not, directly or indirectly, solicit a
client introduced to the Managing Owner or the Trust by the Selling Agent or any
of its Correspondents which client does not have a verifiable preexisting
relationship with the Managing Owner (a “Protected Client”) to establish a
managed account with the Managing Owner or to invest in another fund managed by
the Managing Owner unless such solicitation is conducted through the Selling
Agent or as otherwise agreed to by the Selling Agent and (ii) if any Protected
Client approaches the Managing Owner, the Managing Owner

 

- 6 -



--------------------------------------------------------------------------------

will not accept the account or investment without the Selling Agent’s approval.
In the event of a breach of the agreements of the Managing Owner in this
Section 1(o), the Managing Owner agrees to compensate the Selling Agent with
respect to that Protected Client in an amount equal to the amount of ongoing
compensation to be paid by the Trust to the Selling Agent with respect to such a
Protected Client. Such payments are deemed to be a reasonable estimate of the
damage to the Selling Agent and shall be the Selling Agent’s exclusive remedy
for such breach.

(p) The Trust will not be required to register as an investment company under
the Investment Company Act of 1940 in order to conduct its operations as
described in the Memorandum.

Section 2. Offering and Sale of Units.

(a) Subject to the terms and conditions and on the basis of the representations,
warranties and covenants set forth herein, the Selling Agent is hereby appointed
as a Selling Agent for the Trust (it is contemplated that certain additional
selling agents and certain Correspondents may also market Units) during the term
herein specified for the purpose of using its best efforts to identify
acceptable subscribers for the Units. The Selling Agent shall only approach a
potential investor that it reasonably believes is an “accredited investor” as
defined in Regulation D under the 1933 Act).

It is understood that the Selling Agent’s agreement to use its best efforts to
find acceptable subscribers for the Units shall not prevent it from acting as a
selling agent or underwriter for the securities of other issuers, including
affiliates, which may be offered or sold during the term hereof. The agency of
the Selling Agent hereunder shall continue until the expiration or termination
of this Agreement as provided herein, including such additional period as may be
required to effect a closing of the sale of the Units subscribed for through the
date of such termination.

Each subscriber shall be required to submit a minimum aggregate subscription of
at least $25,000 ($10,000 for trustees or custodians of eligible employee
benefit plans and individual retirement accounts). Incremental investments are
permitted in $5,000 multiples, with Units being sold in fractions calculated to
three decimal places.

All Selling Agent branch offices will be required to forward subscriptions to
the Managing Owner no later than 10:00 a.m., New York City time, on the fifth
Business Day prior to the last day of each month. The Managing Owner shall have
sole responsibility for determining whether Subscribers are qualified to become
Unitholders in the Trust and for accepting subscriptions and determining their
validity. The Selling Agent agrees to use its best efforts to cause Subscribers
to prepare their subscriptions in proper form and that the proceeds representing
the subscription amount are delivered to the Managing Owner in readily available
funds in a timely manner.

The Managing Owner will determine whether to accept or reject all subscriptions
received and will do so within two (2) Business Days following receipt from the
Selling Agent of a Subscription Agreement and Power of Attorney (the
“Subscription Agreement”).

On each Closing Time (as defined herein), the acceptance, delivery, and receipt
of subscriptions for Units will be subject to the terms and conditions set forth
in this Agreement, including, but not limited to, (1) the payment of the full
subscription price for Units and delivery of a properly completed Subscription
Agreement by each Subscriber; (2) the fact that a new

 

- 7 -



--------------------------------------------------------------------------------

Subscriber’s subscription will not be final and binding until two (2) Business
Days following the Subscriber’s delivery of his subscription documents to the
Selling Agent (or an Additional Seller), and (3) compliance with Section 4
hereof.

The Selling Agent agrees that it will not take any of the following action
against the Trust: (1) seek a decree or order by a court having jurisdiction in
the premises (A) for relief in respect of the Trust in an involuntary case or
proceeding under the federal Bankruptcy Code or any other federal or state
bankruptcy, insolvency, reorganization, rehabilitation, liquidation or similar
law or (B) adjudging the Trust a bankrupt or insolvent, or seeking
reorganization, rehabilitation, liquidation, arrangement, adjustment or
composition of or in respect of the Trust under the federal Bankruptcy Code or
any other applicable federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Trust or of any substantial part of any of its properties, or ordering the
winding up or liquidation of any of its affairs, (2) seek a petition for relief,
reorganization or to take advantage of any law referred to in the preceding
clause; or (3) file an involuntary petition for bankruptcy (collectively
“Bankruptcy or Insolvency Action”).

In addition, the Selling Agent agrees that for any obligations due and owing to
it, the Selling Agent will look solely and exclusively to the assets of such
Series or the Managing Owner, if it has liability in its capacity as Managing
Owner, to satisfy its claims and will not seek to attach or otherwise assert a
claim against the other assets of the Trust, whether or not there is a
Bankruptcy or Insolvency Action taken. The parties agree that this provision
will survive the termination of this Agreement, whether terminated in a
Bankruptcy or Insolvency Action or otherwise.

This Agreement has been made and executed by and on behalf of the Trust and the
Managing Owner and the obligations of the Trust and/or the Managing Owner set
forth herein are not binding upon any of the Limited Owners individually but are
binding only upon the assets and property identified above and no resort shall
be had to the assets of other series issued by the Trust.

(b) (i) Units in Class I. As compensation, the Selling Agent shall receive a
service fee in respect of the Class I Units, monthly in arrears, equal to  1/
2th of 2.0% (2.0% per annum) of the Net Asset Value per Unit of the outstanding
Class I Units on an on-going basis. Ongoing compensation will be paid at the end
of each calendar quarter on the basis of the Units outstanding during each month
during such quarter. “Net Assets,” for purposes of determining ongoing
compensation shall be calculated after reduction of all expenses of the Trust,
including accrued and unpaid expenses.

(ii) Units in Class II. The Selling Agent will not receive any service fees from
the Trust for any Class II Unit sold by it.

(iii) All Units. As compensation, the Selling Agent shall receive a sales
commission in respect of the Class I Units and the Class II Units, monthly in
arrears, equal to  1/2 th of 1.00% (1.00% per annum) of the Net Asset Value per
Unit of the outstanding Class I Units and Class II Units as of the beginning of
each month.

(c) The Selling Agent will provide the Managing Owner with a list of prospective
Correspondents. Unless the prospective Correspondent has a verifiable
preexisting relationship with the Managing Owner as notified to the Selling
Agent in writing, such

 

- 8 -



--------------------------------------------------------------------------------

Correspondent shall only be permitted to offer Units as a Correspondent of the
Selling Agent pursuant to a Correspondent Selling Agreement in a form agreed to
by the Selling Agent. The Selling Agent, with the consent of the Managing Owner,
may select Correspondents, in each case which represent in the Correspondent
Selling Agreement that they are either (i) dealers who are members in good
standing of the Financial Industry Regulatory Authority (“FINRA”) or
(ii) foreign banks, dealers or institutions ineligible for membership in a
registered security association (within the meaning of Section 25 of Article III
of the FINRA’s Rules of Fair Practice) which agree that they will make no sales
of Units within the United States, its territories or possessions or areas
subject to its jurisdiction.

(d) In respect of Correspondents selected by the Selling Agent with the consent
of the Managing Owner, the Managing Owner shall pay the Selling Agent selling
commissions and ongoing compensation as set forth above, a portion of which (as
agreed between the Selling Agent and each such Correspondent) the Selling Agent
shall pass on to each such Correspondent.

(e) Units will be sold as of the first day of each calendar month (each such
sale, a “Closing” and each such date, a “Closing Time”), in the discretion of
the Trust. Notwithstanding anything to the contrary herein, in no event shall
the Managing Owner or the Trust be obliged to accept any subscription for Units
if to accept such subscription could reasonably be expected to cause the assets
of the Trust to be deemed to be the assets of any “employee benefit plan” as
defined in and subject to the Employee Retirement Income Security Act of 1974,
as amended, or “plan” as defined in and subject to Section 4975 of the Internal
Revenue Code of 1986, as amended.

(f) No selling commissions shall be paid on Units sold to the Managing Owner or
any of its principals or affiliates.

(g) The Trust shall not in any respect be responsible for any selling
commissions described herein. All such commissions are to be solely the
responsibility of the Managing Owner.

Section 3. Compliance with General Laws.

(a) It is understood that the Selling Agent has no commitment with regard to the
sale of the Units other than to use its best efforts. In connection with the
offer and sale of the Units, the Selling Agent represents that it will comply
fully with all applicable laws, and the rules and interpretations of FINRA, the
SEC, the CFTC, state securities administrators and any other regulatory body.

(b) The Selling Agent agrees not to recommend the purchase of Units to any
subscriber unless the Selling Agent shall have reasonable grounds to believe, on
the basis of information obtained from the subscriber concerning, among other
things, the subscriber’s investment objectives, other investments, financial
situation and needs, that the subscriber is or will be in a financial position
appropriate to enable the subscriber to realize to a significant extent the
benefits of the Trust, including the tax benefits (if any) described in the
Memorandum; the subscriber has a fair market net worth sufficient to sustain the
risks inherent in participating in the Trust; and the Units are otherwise a
suitable investment for the subscriber. The Selling Agent agrees to maintain
such records as are required by the applicable rules of Regulation D under the
1933 Act and FINRA for purposes of determining “accredited investor” status and
its pre-existing relationship with such investor.

 

- 9 -



--------------------------------------------------------------------------------

In connection with making the representations and warranties set forth in this
paragraph, Selling Agent has not relied on inquiries made by or on behalf of any
other parties.

The Selling Agent agrees to inform all prospective purchasers of Units of all
pertinent facts relating to the liquidity and marketability of the Units as set
forth in the Memorandum.

(c) Subscription payments may be made by wire transfer or by authorizing the
Selling Agent to debit the subscriber’s customer securities account maintained
with the Selling Agent. Subscribers who do so must have their subscription
payments in their accounts on the specified settlement date — subscribers to be
notified of such dates by the Selling Agent. Settlement of the payment for
subscriptions will occur not later than five (5) business days following
notification by the Managing Owner to the Selling Agent of the acceptance of a
particular subscription and not later than the termination of the offering of
the Units. On each settlement date, subscribers’ customer securities accounts
will be debited by the Selling Agent in the amount of their subscriptions. The
amount of the subscription payments so debited will be transmitted by such
Selling Agent directly to the Trust in the form of a Selling Agent check or wire
transfer made payable to the Trust.

The Selling Agent and the Managing Owner may make such other arrangements
regarding the transmission of subscriptions as they may deem convenient or
appropriate.

(d) The Selling Agent represents, warrants and covenants that it: (1) maintains
anti-money laundering policies and procedures that comply with the Bank Secrecy
Act of 1970, as amended, and applicable federal anti-money laundering
regulations, including policies and procedures to verify the identity of
prospective Subscribers (“AML Laws, Regulations and Policies”); (2) complies
with AML Laws, Regulations and Policies; (3) will promptly deliver to the
Managing owner, to the extent permitted by applicable law, notice of any AML
Laws, Regulations and Policies violation, suspicious activity, suspicious
activity investigation or filed suspicious activity report that relates to any
prospective Subscriber for Units; and (4) will cooperate with the Managing owner
and deliver information reasonably requested by the Managing Owner concerning
Subscribers that purchased Units sold by the Selling Agent necessary for the
Managing Owner or the Trust to comply with AML Laws, Regulations and Policies.

(e) The Selling Agent will not use any form of “general solicitation” or
“general advertising” (within the meaning of Rule 502 of Regulation D under the
1933 Act) in making offers of Units, including any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or any seminar or meeting whose
attendees have been invited by any general solicitation or advertising.

(f) The Selling Agent has and shall maintain all licenses and registrations
necessary under applicable federal and state laws, rules and regulations,
including the rules and regulations of any self-regulatory organization with
competent jurisdiction, to provide the services required to be provided by the
Selling Agent under this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

Section 4. Covenants of the Managing Owner.

(a) The Managing Owner shall notify the Selling Agent immediately (i) when any
amendment to the Memorandum shall have become effective or any supplement to the
Memorandum is prepared, (ii) of any material criminal, civil or administrative
or investigative proceedings against or involving the Managing Owner or the
Trust, or (iii) of the issuance by the CFTC or NFA of any order suspending the
effectiveness of the Memorandum, the registration or NFA membership of the
Managing Owner as a “commodity pool operator,” or any order or decree enjoining
the offering or the use of the then current Memorandum.

(b) The Managing Owner shall deliver to the Selling Agent as promptly as
practicable from time to time such number of copies of the Memorandum (as
amended or supplemented) and of the Promotional Material as the Selling Agent
(or their Correspondents) may reasonably request.

(c) The Managing Owner and the Trust will comply with all requirements imposed
upon them by the CE Act and the CFTC Regulations, as from time to time in force,
so far as necessary to permit the continuance of sales of the Units during such
period in accordance with the provisions hereof and as set forth in the
Memorandum.

(d) If any event shall occur as a result of which it is necessary, in the
reasonable opinion of the Managing Owner, to amend or supplement the Memorandum
(i) to make the Memorandum not materially misleading in the light of the
circumstances existing at the time it is delivered to a subscriber, or (ii) to
conform with applicable CFTC Regulations, the Managing Owner shall prepare and
furnish to the Selling Agent, at the expense of the Managing Owner, a reasonable
number of copies of an amendment or amendments of, or a supplement or
supplements to, the Memorandum which will amend or supplement the Memorandum so
as to effect the necessary changes. No such amendment or supplement shall be
filed or used without the approval of the Selling Agent. Without limiting the
generality of the foregoing, the Managing Owner shall amend or supplement the
Memorandum to reflect any change in fees (net of rebates, if any) to be paid to
a Trading Advisor by the Trust or the Managing Owner.

Section 5. Payment of Expenses and Fees. The Managing Owner will pay all
expenses incident to the performance of the obligations of the Managing Owner
and the Trust hereunder, including the printing and delivery to the Selling
Agent in quantities as hereinabove stated of copies of the Memorandum and any
supplements or amendments thereto, and of any supplemental sales materials.

Section 6. Conditions of Closing. The sale of the Units and the release of
subscription funds are subject to the accuracy of the representations and
warranties of the parties hereto, to the performance by such parties of their
respective obligations hereunder and to the following further conditions:

(a) At each Closing Time, the Managing Owner shall deliver a certificate to the
effect that: (i) no order suspending the effectiveness of the Memorandum has
been issued and no proceedings therefore have been instituted or to the best of
their knowledge threatened by the CFTC or other regulatory or self-regulatory
body; (ii) the representations and warranties of the Managing Owner contained
herein are true and correct with the same effect as though expressly made at
such Closing Time and in respect of the Memorandum as in effect at such Closing
Time; and (iii) the Managing Owner has performed all covenants and agreements
herein contained which are required to be performed on its part at or prior to
such Closing Time.

 

- 11 -



--------------------------------------------------------------------------------

(b) At each Closing Time, the parties hereto shall have been furnished with such
information, opinions and certified documents as the Managing Owner may deem to
be necessary or appropriate.

(c) The parties hereto shall have been furnished with such additional
information, opinions and documents, including supporting documents relating to
parties described in the Memorandum and certificates signed by such parties with
regard to information relating to them and included in the Memorandum as they
may reasonably require for the purpose of enabling them to pass upon the sale of
the Units as herein contemplated and related proceedings, in order to evidence
the accuracy or completeness of any of the representations or warranties or the
fulfillment of any of the conditions herein contained; and all actions taken by
the parties hereto in connection with the sale of the Units as herein
contemplated shall be reasonably satisfactory in form and substance to counsel
for the Managing Owner and to counsel for the Selling Agent.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as required by this Agreement to be fulfilled prior to a
Closing Time, such Closing Time shall be delayed until such time as all such
conditions shall have been satisfied or otherwise waived, and any such
cancellation or termination shall be without liability of any party to any other
party other than in respect of Units already sold.

Section 7. Indemnification, Contribution and Exculpation.

(a) The Managing Owner agrees to indemnify and hold harmless the Selling Agent
and each person, if any, who controls the Selling Agent within the meaning of
Section 15 of the 1933 Act, as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever
arising from any breach of any representation or warranty of the Managing Owner
set forth herein or from any untrue statement of a material fact or alleged
untrue statement of a material fact contained in the Memorandum (or any
amendment thereto) or in the Promotional Material or any omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
in order to make the statements therein not misleading.

(ii) against any and all loss, liability, claim, damage and expense whatsoever
to the extent of the aggregate amount paid in settlement of any litigation, or
any investigation or proceeding by any governmental agency or body commenced or
threatened, or of any claim whatsoever based upon any such breach, untrue
statement or omission or any such alleged untrue statement or omission (any
settlement to be subject to indemnity hereunder only if effected with the
written consent of the Managing Owner); and

(iii) against any and all expense whatsoever (including the fees and
disbursements of counsel) reasonably incurred in investigating, preparing or
defending against litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such material breach, untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under clauses (i) or (ii) above.

(iv) If the indemnification provided for in this Section 6 shall for any reason
be unavailable to the Selling Agent (or a controlling person of the Selling
Agent) in respect of any

 

- 12 -



--------------------------------------------------------------------------------

loss, liability, claim, damage or expense referred to herein, then the Managing
Owner shall, in lieu of indemnifying the Selling Agent (or controlling person)
contribute to the amount paid or payable by such indemnified party as a result
of such loss, liability, claim, damage or expense, (A) in such proportion as
shall be appropriate to reflect the relative benefits received by the Managing
Owner on the one hand and the Selling Agent on the other from the offering of
the Units by the Selling Agent or (B) if the allocation provided by clause
(A) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(A) above but also the relative fault of the Managing Owner on the one hand and
the Selling Agent on the other with respect to the statements or omissions which
resulted in such loss, liability, claim, damage or expense, as well as any other
relevant equitable considerations. Relative fault shall be determined by
reference to whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Managing Owner on the one hand or the Selling Agent on the
other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just and equitable if contributions
pursuant to this Section 7 (iv) were to be determined by pro rata allocation or
by any other method of allocation which does not take into account the equitable
considerations referred to herein. The amount paid or payable by the Selling
Agent (or controlling person) as a result of the loss, liability, claim, damage
or expense referred to above in this Section 7(iv), shall be deemed to include,
for purposes of this Section 7(iv), any legal or other expenses reasonably
incurred by such otherwise indemnified party in connection with investigating or
defending any such action or claim.

In no case shall the Managing Owner be liable under this indemnity and
contribution agreement with respect to any claim unless the Managing Owner shall
be notified in writing of the nature of the claim within a reasonable time after
the assertion thereof, but failure to so notify the Managing Owner shall not
relieve the Managing Owner from any liability which it may have otherwise than
on account of this indemnity and contribution agreement, The Managing Owner
shall be entitled to participate at its own expense in the defense or, if it so
elects within a reasonable time after receipt of such notice, to assume the
defense of any suit so brought, which defense shall be conducted by counsel
chosen by it and satisfactory to the indemnified party (or party entitled to
contribution hereunder) or parties; defendant or defendants therein.

The Managing Owner agrees to notify the Selling Agent and the Trading Advisors
within a reasonable time of the assertion of any claim in connection with the
sale of the Units against it or any of its officers or directors or any person
who controls the Managing Owner within the meaning of Section 15 of the 1933
Act.

(b) The Selling Agent agrees to indemnify and hold harmless the Managing Owner,
the Trust and each person, if any, who controls the Managing Owner or the Trust
from and against any and all losses, claims, damages, liabilities or expenses
arising out of or based upon (i) any violation of law or of this Agreement
committed by the Selling Agent in selling the Units to investors or (ii) any
oral representations made to investors the information in which is not contained
in the Memorandum or any other previously approved written material.

Section 8. Consent. Each of the Managing Owner and the Selling Agent agrees and
consents (the “Consent”) to look solely to each series that is being offered
pursuant to this Agreement (the “Contracting Series”) and the assets (the
“Contracting Series Assets”) of the

 

- 13 -



--------------------------------------------------------------------------------

Contracting Series and to the Managing Owner and its assets for payment. The
Contracting Series Assets include only those funds and other assets that are
paid, held or distributed to the Trust on account of and for the benefit of the
Contracting Series, including, without limitation, funds delivered to the Trust
for the purchase of interests in a Series. In furtherance of the Consent, each
of the Managing Owner and the Selling Agent agrees that any debts, liabilities,
obligations, indebtedness, expenses and claims of any nature and of all kinds
and descriptions (collectively, “Claims”) incurred, contracted for or otherwise
existing arising from, related to or in connection with the Trust and its assets
and the Contracting Series and the Contracting Series Assets, shall be subject
to the following limitations:

(a) Subordination of certain claims and rights. (1) except as set forth below,
the Claims, if any, of the Managing Owner or the Selling Agent (the
“Subordinated Claims”) shall be expressly subordinate and junior in right of
payment to any and all other Claims against the Trust and any series thereof,
and any of their respective assets, which may arise as a matter of law or
pursuant to any contract; provided, however, that the Claims of each of the
Managing Owner and the Selling Agent (if any) against the Contracting Series
shall not be considered Subordinated Claims with respect to enforcement against
and distribution and repayment from the Contracting Series, the Contracting
Series Assets and the Managing Owner and its assets; and provided further that
the valid Claims of either the Managing Owner or the Selling Agent, if any,
against the Contracting Series shall be pari passu and equal in right of
repayment and distribution with all other valid Claims against the Contracting
Series and (2) the Managing Owner and the Selling Agent will not take, demand or
receive from any Series or the Trust or any of their respective assets (other
than the Contracting Series, the Contracting Series Assets and the Managing
Owner and its assets) any payment for the Subordinated Claims;

(b) The Claims of each of the Managing Owner and the Selling Agent with respect
to the Contracting Series shall only be asserted and enforceable against the
Contracting Series, the Contracting Series Assets and the Managing Owner and its
assets; and such Claims shall not be asserted or enforceable for any reason
whatsoever against any other Series, the Trust generally or any of their
respective assets;

(c) If the Claims of the Managing Owner or the Selling Agent against the
Contracting Series or the Trust are secured in whole or in part, each of the
Managing Owner and the Selling Agent hereby waives (under section 1111(b) of the
Bankruptcy Code (11 U.S.C. S 1111(b)) any right to have any deficiency Claims
(which deficiency Claims may arise in the event such security is inadequate to
satisfy such Claims) treated as unsecured Claims against the Trust or any Series
(other than the Contracting Series), as the case may be;

(d) In furtherance of the foregoing, if and to the extent that the Managing
Owner and the Selling Agent receives monies in connection with the Subordinated
Claims from a series or the Trust (or their respective assets), other than the
Contracting Series, the Contracting Series Assets and the Managing Owner and its
assets, the Managing Owner and the Selling Agent shall be deemed to hold such
monies in trust and shall promptly remit such monies to the Series or the Trust
that paid such amounts for distribution by the series or the Trust in accordance
with the terms hereof; and

(e) The foregoing Consent shall apply at all times notwithstanding that the
Claims are satisfied, and notwithstanding that the agreements in respect of such
Claims are terminated, rescinded or canceled.

 

- 14 -



--------------------------------------------------------------------------------

Section 9. Status of Parties. In marketing Units pursuant to this Agreement, the
Selling Agent is acting solely as agent for the Trust, and not as principal. The
Selling Agent will use its best efforts to assist the Trust in obtaining
performance by each purchaser solicited by such Selling Agent whose offer to
purchase Units from the Trust has been accepted on behalf of the Trust, but the
Selling Agents shall not have any liability to the Trust in the event that
Subscription Agreements are improperly completed or any such purchase is not
consummated for any reason. Except as specifically provided herein, the Selling
Agent shall in no respect be deemed to be an agent of the Trust.

Section 10. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or
contained in certificates of any party hereto submitted pursuant hereto shall
remain operative and in full force and effect, regardless of any investigation
made by, or on behalf of, the Selling Agent, the Managing Owner, the Trust, or
any person who controls any of the foregoing, and shall survive the Closing
Times.

Section 11. Termination. Either party to this Agreement shall have the right to
terminate its participation under this Agreement at any time upon fifteen
(15) days prior written notice of such termination to the other party.

Section 12. Survival. Irrespective of the expiration or termination of this
Agreement, Sections 4, 5, and 7 hereof shall survive, and all applicable
provisions of this Agreement with respect to outstanding Units.

Section 13. Notices and Authority to Act. All communications hereunder shall be
in writing and, (a) if sent to the Managing Owner or the Trust , shall be
mailed, delivered or telecopied and confirmed to the Managing Owner at:
Preferred Investment Solutions Corp., 900 King Street, Suite 100, Rye Brook, New
York 10573, Attn: General Counsel; and Mr. Timothy P. Selby, Alston & Bird LLP,
90 Park Avenue, New York, NY 10016 and (b) if sent to the Selling Agent, shall
be mailed, delivered or telecopied and confirmed to the Selling Agent at: Kenmar
Securities Inc., 900 King Street, Suite 100, Rye Brook, New York 10573, Attn:
General Counsel; and Mr. Timothy P. Selby, Alston & Bird LLP, 90 Park Avenue,
New York, NY 10016. Notices shall be effective when actually received.

Section 14. Parties. This Agreement shall inure to the benefit of and be binding
upon the Selling Agent, the Trust, the Managing Owner and such parties’
respective successors to the extent provided herein. This Agreement and the
conditions and provisions hereof are intended to be and are for the sole and
exclusive benefit of the parties hereto and their respective successors, assigns
and controlling persons and parties indemnified hereunder, and for the benefit
of no other person, firm or corporation. No purchaser of a Unit shall be
considered to be a successor or an assignee solely on the basis of such
purchase.

Section 15. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES CREATED HEREBY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 16. Consent to Jurisdiction. The parties hereto agree that any action or
proceeding arising directly, indirectly, or otherwise in connection with, out
of, related to, or from this Agreement, any breach hereof, or any transaction
covered hereby, shall be resolved, whether by arbitration or otherwise, within
the County of New York, and State of New York.

 

- 15 -



--------------------------------------------------------------------------------

Accordingly, the parties hereto consent and submit to the jurisdiction of the
federal and state courts and applicable arbitral body located within the County
of New York, and State of New York. The parties further agree that any such
action or proceeding brought by any party to enforce any right, assert any
claim, or obtain any relief whatsoever in connection with this Agreement shall
be brought by such party exclusively in the federal or state courts, or if
appropriate, before any applicable arbitral body, located within the County of
New York, and State of New York.

The Managing Owner and the Trust each agree that, at the request of the Setting
Agent, they will submit any action or proceeding referred to in this Section 15
to NFA arbitration in the County of New York and State of New York, and agree to
execute and deliver to each Selling Agent such Selling Agent’s standard form of
arbitration agreement, as required by NFA regulations.

Section 17. Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original and both of which together shall be deemed one and
the same instrument.

Section 18. Series Disclaimer and Acknowledgment. The parties hereto acknowledge
and agree that the Trust is organized in series pursuant to Sections 3804(a) and
3806(b)(2) of the Delaware Act. As such, the debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to each
series of the Trust shall be enforceable against the assets of such series of
the Trust only, and not against the assets of the Trust generally or the assets
of any other series of the Trust or against the Trustee of the Trust. There may
be several series of the Trust created pursuant to the Declaration of Trust and
Trust Agreement of the Trust.

If the foregoing is in accordance with each party’s understanding of their
agreement, each party is requested to sign and return to the Managing Owner and
the Trust a counterpart hereof, whereupon this instrument along with all
counterparts will become a binding agreement among them in accordance with its
terms.

Very truly yours,

 

WORLD MONITOR TRUST III – SERIES J By:   PREFERRED INVESTMENT SOLUTIONS CORP.,
its Managing Owner   By:  

/s/ Esther E. Goodman

  Name:   Esther E. Goodman   Title:   Senior Executive Vice President
and Chief Operating Officer KENMAR SECURITIES INC. By:  

/s/ Braxton Glasgow III

Name:   Braxton Glasgow III Title:   Chief Executive Officer

 

- 16 -



--------------------------------------------------------------------------------

EXHIBIT A

Correspondent Selling Agent Agreement